Citation Nr: 0303164	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional eye or vision disability 
claimed to have resulted from VA surgical or nonsurgical 
treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from June 1942 to June 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Columbia, South Carolina, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran sustained additional left eye or vision 
disability, not the result of his own misconduct, following 
VA ophthalmologic surgical and nonsurgical procedures.

2.  The additional disability was not due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault.

3.  The additional disability was reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for additional eye and vision disability 
claimed to be due to VA ophthalmologic surgical and 
nonsurgical procedures performed between October 1994 and 
September 1998, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted just prior to this 
appeal.  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  VCAA also prescribes VA duties 
to help a claimant obtain relevant evidence.  The VCAA is 
codified, in pertinent part, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Pertinent VA duties pursuant 
thereto are also codified at 38 C.F.R. §§ 3.102, 3.159, 
3.326.

Here, the March 2002 RO decision explained the shortcomings 
in the veteran's claim.  The July 2002 Statement of the Case 
explained VCAA and other applicable law, and offered VA help 
in obtaining, additional evidence in support of his claim.  
The evidence of record includes statements from the veteran; 
a letter from his ophthalmologist; VA outpatient treatment 
records, operation reports, and examination reports; a 
medical opinion from a VA ophthalmologist; and an expert 
medical opinion from the chairman of a university 
ophthalmology department.  Finally, in an August 2002 letter, 
the RO advised the veteran that his case was being sent to 
the Board, and invited him to submit any additional evidence 
he had directly to the Board, but no additional medical 
evidence has been received.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  The Board therefore turns 
to the merits of the claim.

In this case, the veteran's visual acuity began to decline in 
the early 1990's, and he sought VA medical care.  He had many 
surgical and nonsurgical procedures by VA ophthalmologists, 
but his vision is worse now than it was before the VA 
treatment.  The appellant contends that the additional 
disability was caused by the negligence or lack of skill of 
VA physicians.

If, during the course of VA examination, hospitalization, or 
medical or surgical treatment, a veteran sustains additional 
disability the proximate cause of which is not his own 
willful misconduct but (1) an event not reasonably 
foreseeable; or (2) carelessness, negligence, lack of proper 
skill, error in judgment, or other fault on the part of VA, 
then compensation is awarded as if the additional disability 
or death is service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.

In determining whether additional disability exists, 
regulations provide that the veteran's physical condition, 
including the condition that the VA treatment was intended to 
alleviate, immediately prior to the VA treatment on which the 
claim is based, is compared with the physical condition 
subsequent thereto.  38 C.F.R. § 3.358(b)(1).  Compensation 
is not payable if the additional disability results from the 
continuation or natural progress of the disease or injury for 
which the veteran was treated.  38 C.F.R. § 3.358(b)(2).  In 
addition, the additional disability must actually result from 
VA treatment.  Compensation is not payable if the additional 
disability or death is merely coincidental with VA treatment.  
In the absence of evidence satisfying this causation 
requirement, the fact that additional disability or death 
occurred does not, in and of itself, mean that compensation 
is warranted.  38 C.F.R. §§ 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
VA treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the 
treatment provided.  Consequences otherwise certain or 
intended to result from treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, that the treatment 
provided would, in fact, be administered.  38 C.F.R. 
§ 3.358(c)(3).

The evidence of record, in this case, shows that the veteran 
first sought VA ophthalmologic care in October 1994.  He 
complained of decreased visual acuity and said he had been 
told he had cataracts.  On examination, intraocular pressures 
were elevated, angles of the anterior chambers were narrowed, 
lenses showed minimal opacities, and visual acuity was 20/70 
uncorrected and 20/40 corrected, bilaterally.  In an attempt 
to correct the narrowed angles and relieve the elevated 
pressures, the veteran underwent laser peripheral iridectomy 
on the left and, a week later, on the right.  Thereafter, 
examination showed bilateral asteroid hyalosis and age-
related macular degeneration.

VA outpatient treatment records dated between December 1994 
and April 1995 showed that intraocular pressures were still 
elevated, angles remained narrowed, and lens opacities were 
unchanged, but visual acuity had improved somewhat.

Lens opacity increased and, in November 1995, the veteran 
underwent a VA phacoemulsification of a cataract of the left 
eye with anterior vitrectomy and a sulcus-placed lens.  The 
procedure was complicated by a rupture of the posterior 
capsule and extension of the iris prolapse.  After surgery, 
left eye uncorrected visual acuity was 20/200.  Within days 
after surgery, the lens implant developed fibrosis on the 
anterior surface and was captured by the iris.

In December 1995, the veteran underwent further left-eye 
surgery to reposition the intraocular lens and to suture the 
iris.  The lens was successfully repositioned, but the 
procedure was complicated by pressure on the iris which 
precluded complete approximation.

Left eye visual acuity did not improve, and posterior capsule 
opacification was noted, so the veteran underwent further 
laser surgery in February 1996.

In March 1996, the veteran underwent, without complications, 
phacoemulsification of a cataract of the right eye with an 
intraocular lens placed in the posterior chamber.

In 1997, the veteran's left retina was difficult to visualize 
due to asteroid hyalosis and hazy vitreous humor so, in May 
1997, he underwent vitrectomy and removal of the asteroid 
hyalosis.  Inspection of the retina thereafter revealed age-
related macular degeneration.  The retina was then treated by 
laser to reduce the possibility of detachment.  The procedure 
was accomplished without complications but, by June 1997, 
cystoid macular edema developed in the left eye.

In March 1998, the veteran underwent fluorescein angiography, 
which revealed persistent cystoid macular edema in the left 
eye, and Kenalog was injected subcutaneously.

By July 1998, examination of the veteran's left eye showed 
atrophy of the superior iris, and persistent cystoid macular 
edema, and Kenalog was again injected subcutaneously.  In 
both eyes, there was Meibomian gland dysfunction, age-related 
macular degeneration, and asteroid hyalosis.  Uncorrected 
visual acuity was 20/70 right and 20/200 left, and 
aniseikonia was noted.

In September 1998, the veteran again underwent fluorescein 
angiography, which revealed persistent cystoid macular edema 
in the left eye, and he was given another Kenalog injection.

In an August 2000 letter, David Bowden, MD, noted the 
veteran's ophthalmologic history:  cataract surgery in both 
eyes with the surgery on the left eye complicated by 
dislocation of the intraocular lens and repositioning soon 
afterwards; laser surgery in the left eye; chronic cystoid 
macular edema in the left eye; macular degeneration 
bilaterally.  Visual acuity was 20/50 right and 20/80 left 
which was adequate for most of his daily activities.

July 2001 VA records noted that the veteran's visual acuity 
appeared to have been stable since September 1999 at 20/50 
right and 20/100 left.  In July 2001, it was 20/80 right and 
20/300 left.  The lens was pitted on the left, there was 
moderate asteroid hyalosis on the right, and both eyes showed 
Drusen, macular degeneration, and mottling of retinal pigment 
epithelium.

In November 2001, the veteran was seen for a VA examination.  
He reported undergoing bilateral cataract surgery.  Surgery 
for the left eye was reportedly complicated by an intraocular 
lens falling out of position, which in turn necessitated both 
a second surgery to replace and reposition of the lens, as 
well as subsequent laser surgery.  Physical examination of 
the left eye revealed a best corrected near visual acuity of 
20/60, and 20/200 far.  The left eye showed a sector 
iridectomy with a visible suture passing between the cut 
iris.  There was a posterior chamber intraocular lens 
present.  The examination report did not address whether the 
veteran had any additional disability due to an event not 
reasonably foreseeable; or due to carelessness, negligence, 
lack of proper skill, error in judgment, or other fault on 
the part of VA 

The RO asked for a medical opinion as to the propriety of 
care VA provided the veteran.  In February 2002, a VA 
ophthalmologist responded that the complications of the 
November 1995 cataract extraction were properly treated, that 
postoperative care was properly managed, and that the 
December 1995 surgery for the iris capture of the lens was 
appropriate.  In addition, he said that the May 1997 
vitrectomy and laser treatment were properly performed.  He 
opined that there was no evidence of carelessness, 
negligence, lack of proper skill, or error in judgment in the 
veteran's treatment.

The Board sought the opinion of an independent medical 
expert, and submitted the veteran's claim file to Robert A. 
Copeland, Jr., MD, the Chairman of the Howard University 
Department of Ophthalmology.  Dr. Copeland's response 
follows:

I have had the opportunity to read 
through the patient's file, and have come 
to the following conclusions:

1.  Are prolapse of the iris, rupture of 
the posterior capsule, and/or a 
dislocation of the lens implant, 
reasonably foreseeable events in 
connection with the November 1995 
phacoemulsification of a cataract?

The rupture of the posterior capsule 
and/or dislocation of IOL 
[intraocular lens] is a complication 
of surgery.  I would not say it is 
foreseeable, but it is a result of 
the surgery.  It is the 
responsibility of the physician to 
correct any unforeseeable 
complication of surgery.  Prolapse 
of iris during surgery can occur in 
an uncomplicated cataract 
extraction, but increases the degree 
of difficulty of the surgery.

2.  Is any part of the post operative 
left eye disability, i.e., additional 
loss of visual acuity or cystoid macular 
edema, due (1) to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA surgeons, or (2) to an 
event not reasonably foreseeable?

It is in my estimation that the 
surgery performed on November 1995 
was complicated with inferior lens 
capture.  The physician was 
cognizant of the fact, and went back 
on December 1995 to correct IOL 
capture and suture the iris.  
Cystoid macular edema can occur in 
both uncomplicated and complicated 
surgery where you may or may not 
have a rupture of posterior capsule.  
It was recognized in this patient 
and treated with kenalog injections.  
The visual outcome is not guaranteed 
to improve and in some cases will 
remain stable or decrease.  To 
compound the issue, the patient was 
found to have age-related macular 
degeneration.

I do not know how big a part this also 
plays in the loss of vision in the left 
eye, but the cataract surgery on the 
right eye was performed without 
complications and is seeing very well.  
The documentation supported the actions 
performed by the surgeons in this case.  
I find no grounds for carelessness, 
negligence or error in judgment from the 
records I have.  I cannot talk about the 
surgeon's skill level without direct 
observation.

Robert A. Copeland, Jr., M.D.
Associate Professor and Chairman, 
Department of Ophthalmology
Howard University Hospital 

The Board sent the veteran a copy of Dr. Copeland's letter, 
and afforded him the opportunity to submit additional 
evidence or argument.  In a November 2002 response, the 
veteran said he was "talked into" getting lens implants by 
VA doctors.  He said he knew there were risks inherent in the 
surgery, but consented to it anyway.  He contended that the 
VA surgeon waited too long-a year-to reposition the left 
eye lens implant after it became dislocated.  In the interim, 
the implant adhered to the iris.  He further contended that, 
when the doctor repositioned the lens implant, he tore the 
iris and it had to be sutured.

The record, however, shows that the original left eye 
cataract surgery was performed in November 1995, and prolapse 
of the iris occurred at that time.  Examination a few days 
later showed the lens implant had adhered to the torn iris.  
Notably, corrective surgery was performed in December 1995 
and not, as the veteran contended, a year later.  

Still, the questions remaining before the Board are (1)  Does 
the veteran have additional disability since VA eye surgical 
and nonsurgical procedures began in November 1995?  (2) If he 
does, is that additional disability due to his own willful 
misconduct?  (3) If he has additional disability not due to 
his own willful misconduct, is such additional disability due 
to VA carelessness, negligence, lack of proper skill, error 
in judgment, or other fault?  (4) If he has additional 
disability not due to his own willful misconduct, and not due 
to VA carelessness, negligence, lack of proper skill, error 
in judgment, or other fault, was such additional disability 
reasonably foreseeable?

The first question, whether the veteran has additional eye or 
vision disability since VA surgical procedures began in 
November 1995, is answered by comparing his condition before 
the procedures with his condition after them.  38 C.F.R. 
§ 3.358(b)(1).  In view of the evidence set forth above, the 
Board finds that he has additional disability of the left eye 
since VA surgery.  Notably, the operation on his right eye-a 
March 1996 phacoemulsification of a cataract with intraocular 
lens placement-was without complication, and there is no 
evidence of current right eye disability, at least no 
evidence of additional disability beyond the natural progress 
an age-related decrease in visual acuity.  38 C.F.R. 
§ 3.358(b)(2).  In addition, the Board finds that the 
additional left eye disability is not due to the veteran's 
own willful misconduct or to a failure to follow instructions 
from health care providers.

With regard to the matter of VA fault, the Board recognizes 
that it is human nature to seek a cause for every effect.  
Thus, the veteran's contention that VA treatment caused his 
increased left eye disability, based on his recollection that 
he could see better before the VA treatment than after, is 
understandable.  The cause of his additional left eye 
disability is, however, a medical question.  As a layman 
(i.e., a person without medical training or expertise), the 
appellant's opinion as to medical etiology or diagnosis does 
not constitute competent medical evidence.  Heuer v. Brown, 7 
Vet. App. 379 (1995).  Those whose opinions do constitute 
competent medical evidence, the VA examiner and Dr. Copeland, 
both opined that VA treatment was not careless or negligent.  
Dr. Copeland said he could not address the skill of the 
surgeon without having observed the operations, but it is 
clear from all of the evidence that none of it shows VA 
fault.

Finally, the Board turns to consideration of whether the 
veteran's additional left eye disability was, or was not, 
"reasonably foreseeable."  38 U.S.C.A. § 1151.  Section 
1151 benefits are awarded if additional disability was not 
reasonably foreseeable, but those benefits are denied if the 
additional disability was reasonably foreseeable.  Id.  In 
other words, is the additional disability an outcome that was 
within the realm of possibility when the VA treatment began?  
In this case, Dr. Copeland noted that rupture of the 
posterior capsule is a known complication of cataract 
surgery, and prolapse of the iris, and cystoid macular edema, 
can occur whether or not there are complications.  Thus, 
though they were adverse and, obviously, not intended, these 
events were reasonably foreseeable.

In sum, the veteran, knowing risks inherent to cataract 
surgery, consented to undergo the surgery on both eyes.  A 
good result was obtained in the right eye, but not in the 
left.  The adverse result in the left eye did not, however, 
result from VA carelessness, negligence, lack of proper 
skill, error in judgment, or other fault.  Further, the 
result was reasonably foreseeable in light of the known 
surgical risks.  Therefore, compensation must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation, under the provisions of 38 U.S.C.A. § 1151 for 
additional eye or vision disability claimed to have resulted 
from VA surgical or nonsurgical treatment, is denied.


______________________________
	DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

